Citation Nr: 1826428	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for joint pain of the ankles, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for irritable bowel, claimed as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, claimed as due to undiagnosed illness.

4.  Entitlement to service connection for restless leg syndrome, claimed as due to undiagnosed illness.

5.  Entitlement to service connection for a disorder characterized by shaking claimed as due to undiagnosed illness.

6.  Entitlement to service connection for muscle pain of the back, claimed as due to undiagnosed illness.

7.  Entitlement to service connection for muscle pain of the calves, claimed as due to undiagnosed illness.

8.  Entitlement to service connection for depression.

9.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to an initial rating in excess of 30 percent for headaches.

11.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

12.  Entitlement to a rating in excess of 30 percent for atopic dermatitis, to include, whether the reduction in the evaluation of the Veteran's service-connected atopic dermatitis from 60 percent to 30 percent was proper.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992 and April 2003 to June 2003, as well as other reserve service.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO, in Phoenix, Arizona, granted service connection for PTSD, headaches, and a right ankle disability.  The RO also reduced the evaluation of atopic dermatitis from 60 percent to 30 percent (effective April 21, 2011), and denied service connection for RLS, depression, joint pain, muscle pain, calf pain, back pain, shaking, fatigue, and IBS.  This matter is currently under the jurisdiction of the Nashville RO.

The Board notes that although the RO subsequently characterized the dermatitis claim as one for an increased rating, the question was whether a 60 percent rating was warranted (and thus the validity of the reduction).  As such, for the sake of clarity, the Board has recharacterized the issue as above as one for both an increased rating and the validity of the reduction.  
 
The issues of increased ratings and entitlement to service connection for a disorder characterized by muscle pain of the back and calves are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Bilateral ankle pain, separate from the already service-connected ankle disabilities, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had chronic fatigue syndrome.  

4.  An irritable bowel disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had restless leg syndrome.

6.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had a disorder characterized by shaking.

7.  Giving the Veteran the benefit of the doubt, depression developed secondary to PTSD.  

8.  In an October 2011 rating decision, the RO reduced the disability evaluation for the Veteran's service-connected atopic dermatitis from 60 percent to 30 percent (effective April 21, 2011), noting that the Veteran's total payment would not be affected by such change.  

9.  The Veteran's evaluations for atopic dermatitis had been in effect for less than the 20 years and are not protected.

10.  For the entire appeal period, the Veteran's atopic dermatitis is manifested by less than 20 percent coverage of the entire body.  

11.  The RO's decision to reduce the Veteran's evaluation for atopic dermatitis from 60 percent to 30 percent rating was supported by the evidence contained in the record at the time of the reduction, but was not made in compliance with applicable due process laws and regulations.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral ankle pain are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

2.  The criteria for service connection for fatigue are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

3.  The criteria for service connection for a bowel disorder are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

4.  The criteria for service connection for restless leg syndrome are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

5.  The criteria for service connection for a disorder characterized by shaking are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

6.  The criteria for service connection for depression are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2017).

7.  The RO's decision to reduce the evaluation for service-connected atopic dermatitis from 60 percent to 30 percent was not properly in compliance with applicable due process laws and regulations.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code 7899-7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Law

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), such as psychoses, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that effective October 10, 2006, before the Veteran filed the claim, the provisions of 38 C.F.R. § 3.310 were changed to state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

II. Undiagnosed Illness and Southwest Asia Theater Service

The Veteran has claimed service connection for joint pain, muscle pain, calf pain, back pain, shaking, fatigue, and irritable bowel syndrome due to an undiagnosed illness, based on his service during the Persian Gulf War.

VA may pay compensation to a Persian Gulf Veteran with a qualifying chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptoms illness that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i)-(ii).  

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.319(e)(1).  The Southwest Asia Theater of operations include Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Persian Gulf War is the period from August 2, 1990, to the present.  38 C.F.R. § 3.2.

The Veteran does not qualify for an undiagnosed illness as he did not serve in the Southwest Asia Theater of operations, and is thus not a "Persian Gulf Veteran" under 38 C.F.R. § 3.319(e).

In support of his claim that he served in Southwest Asia Theater of operations, the Board notes that in an April 2009 PTSD statement, the Veteran claimed that from 1989 to 1991 he had been stationed on the U.S.S. La Salle in Bahrain.  The Veteran has also submitted multiple internet articles regarding the U.S.S. La Salle indicating its service in the Persian Gulf.  In his January 2012 notice of disagreement, he claimed that he was stationed aboard the U.S.S. La Salle from 1990 to 1991.  In May 2016, he submitted a copy of a Wikipedia article on the U.S.S. La Salle indicating its service in the Persian Gulf from May 1987 to July 1988.  

However, military personnel records, such as the Veteran's history of assignments, document that the Veteran did not start to serve on the U.S.S. La Salle until September 1988 (after the time period of the submitted Wikipedia article).  Furthermore, such records clearly show that he only served on the U.S.S. La Salle prior to the Persian Gulf War - that is prior to August 2, 1990 (and not until 1991 as he claimed in his April 2009 PTSD statement and January 2012 notice of disagreement).  Moreover, such records document that by September 1989 (still prior to the Persian Gulf War), the Veteran was stationed on the U.S.S. Pharris in the Atlantic, and that he was stationed there until his discharge from service in the United States in April 1992.  His performance evaluations during the Persian Gulf War period similarly document that he served aboard the U.S.S. Pharris during that time.  His service treatment records, such as in an October 1991 annual physical for the U.S.S. Pharris, similarly document treatment aboard the U.S.S. Pharris during that time.

The Board finds that the Veteran is not credible in his claim of service in the Southwest Asia Theater of operations during the Persian Gulf War.  As such, he is not a "Persian Gulf Veteran" for which he may have a qualifying chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptoms illness, under 38 C.F.R. § 3.317.

III. Service Connection Claims for 
Fatigue, Irritable Bowel, Joint Pain of the Ankles, Restless Leg Syndrome and Shaking claimed as due to Undiagnosed Illnesses
 
In his November 2007 application, the Veteran claimed service connection for fatigue, irritable bowel, joint pain of the ankles, restless leg syndrome, and shaking from being stationed in the Gulf and "exposed to hazardous materials and many toxins."  He stated "I believe these toxins entered my system and caused my shaking, headaches, irritable bowel, fatigue, muscle and ankle pain."  

As explained in the above section, the Veteran did not serve in the Southwest Theater of Operations during the Persian Gulf War.  As such, service connection for an undiagnosed illness based on the above claimed exposure is not possible.  The Board will alternatively consider service connection on a direct basis for the claimed disorders.

Bilateral Ankle Pain and Fatigue Claims

As to the Veteran's claims of service connection for bilateral ankle pain, the Veteran is already service connection for residuals of an old stress fracture of the left tibia (October 2010 rating decision) and the right ankle as secondary to pes planus (October 2011 rating decision).  The Veteran has not claimed any other injury of the left ankle than that for which he is already service-connected, and has claimed no injury of the right ankle.  There is no evidence of record indicating a right or left ankle disorder separate from what he is already service-connected.  The April 2010 and June 2011 VA examiners specifically found no fibromyalgia.

In regards to the claim for fatigue, the April 2010 VA examiner found that it was due to insomnia, not a fatigue syndrome.  The June 2011 VA examiner similarly found no chronic fatigue syndrome.  The July 2011 psychiatric examiner noted that the already service-connected PTSD included sleep difficulties (insomnia) and loss of energy (fatigue).  Other VA and private medical records associated with the claims file are silent as to indicating that the Veteran has a fatigue syndrome.  Per a July 2015 VA examination, the Veteran also has recent-onset, obstructive sleep apnea caused by variations in his craniofacial anatomy and the collapse of the upper pharyngeal airways in the supine position.  A December 2015 rating decision denied service connection for sleep apnea.

The Veteran has complained that he has chronic fatigue because the April 2010 VA examiner found that he had at least 6 of the 10 chronic fatigue syndrome diagnostic criteria.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a current diagnosis chronic fatigue syndrome, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In the present case, the April 2010 VA examiner clearly considered diagnostic criteria, but further made explicitly clear that fatigue was due to insomnia and not a fatigue syndrome.  

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, it would be pyramiding to consider the Veteran's right and left ankle pain to be a separate disorder for the already service-connected right and left ankle disabilities.  Additionally, it would be pyramiding to consider the Veteran's fatigue as separate from his service-connected PTSD.  Moreover, the VA examiners have specifically found that the Veteran does not have a separate fatigue syndrome and that his sleep apnea developed after service.  As such, service connection for bilateral ankle pain and fatigue is denied.

Irritable Bowel Syndrome Claim

Regarding the claimed irritable bowel, a January 2008 VA medical record documented that the Veteran had no urinary or gastrointestinal complaints.  Per the April 2010 VA examination, the Veteran claimed his complaints onset was "a couple of years ago" and the complaint was of diarrhea or watery stools once a week.  The examiner noted no complaints of constipation or alternating constipation/diarrhea, predominant diarrhea or constipation or bowel/intestinal pain.  The examiner found that the Veteran's complaints of weekly diarrhea are likely diet related and that his abuse of alcohol and over the counter cold medicine contributed to diarrhea complaints.  Overall, the examiner found no actual irritable bowel syndrome.

In July 2011, the VA examiner noted an in-service March 1989 visit for mild gastroenteritis.  The Veteran claimed to have loose stools daily since 1990 and that he currently had up to 6 loose stools a day.  

Furthermore, the Board finds that the Veteran's reports as to daily loose stools since 1990 are not credible, as they are in contrast to the VA medical records, including the January 2008 specific denial of problems, and his report to the April 2010 VA examiner.  

The April 2010 VA examiner is the only one to provide a medical opinion as to the actual cause of the bowel complaints and found that he did actually have irritable bowel syndrome and his complaints were related to his diet, rather than service.  Although the July 2011 examiner noted that irritable bowel complaints are presumed related to service in the Persian Gulf, as explained above, the Veteran had no such service.  The July 2011 VA examiner also did not provide an actual opinion on the etiology.  No positive medical evidence is of record diagnosing an irritable bowel disorder or finding that it is etiologically related to service.  In other words, the most probative evidence of record is against the Veteran's claim of service connection for irritable bowel syndrome.  As such, the Board finds that service connection for irritable bowel is denied.

Restless Leg Syndrome and a Shaking Disorder

The Veteran has not received a medical diagnosis of restless leg syndrome.  For example, a July 2016 VA problem list did not document restless leg syndrome.  VA medical records, private medical records, and VA examinations have also not included a diagnosis of restless leg syndrome.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have a diagnosis of restless leg syndrome, service connection is denied.

As to the Veteran's general complaints of shaking, claimed as due to anxiety or PTSD (as opposed to the also claimed due to undiagnosed illness), the April 2010 VA examiner noted that the Veteran complained of shaking before he even got off his ship.  The examiner found few VA medical records indicating the claimed shaking since 1990.  The examiner noted that prior to the examination, while in the waiting room; the Veteran appeared quite relaxed with no noticeable tremor.  However, when he came into the exam room, he sat down and began shaking/bouncing up and down his left knee, then his right leg and upper extremities as the exam continued, as well as, averted his gaze.  The examiner found the Veteran's inconsistent, exaggerated shaking to not be typical of "tremor" or any specific hyperkinetic movement disorder.

The April 2010 VA examiner found that the Veteran's reported shaking appeared inconsistent, intentional, and exaggerated.  The examiner opined that the Veteran "has intentional and exaggerated tremor and shaking of upper and lower extremities which may be related to anxiety or malingering."  The examiner noted that the shaking claim was pending psychiatric and possible neurology evaluation to rule out organic causes.

In a December 2010 VA addendum medical opinion, the VA medical opinion provider noted that VA medical records did not indicate any references to shaking until after the Veteran had claimed service connection for such disorder in 2007.  As noted above, the Veteran claimed to have suffered from such condition since prior to his 1992 discharge from service.  The VA examiner further noted several examinations had indicated normal neurological examination and that exaggerated shaking had been observed in April 2010, such that it seemed remarkable that no prior provider documented such an observation.  

A January 2011 VA neurology consult, the provider found no head or vocal tremor.  The provider noted that the left leg bounced up and down during history, but less so during physical exam.  The movements changed during the examination, and were more prominent when talking about them, and were absent when performing parts of the neurologic exam requiring attention such as proprioception.  He was able to stop his movements by clasping his hands together and leg bouncing was not continuous either.  The provider found his neurologic exam was notable for a lack of resting tremor, head tremor or vocal tremor, and the presence of intermittent and varied movements of his bilateral arms and the left greater than right leg that do not fit a physiologic pattern.  His history and exam are consistent with non-physiologic tremor, possibly with some component of alcohol-induced tremor

In June 2011, the Veteran underwent a neurological VA examination.  The examiner found that the tremors are less likely or not caused by or a result of environmental hazards of Gulf War, and that they were not disabling, were easily distractible, and appeared to be non-physiological and possibly psychogenic.

In July 2011, a VA neurological medical provider, following neurological evaluation, ruled out organic cause, finding that the tremor was "[m]ore likely psychogenic given pt's extensive psych history with fast, irregular tremor that can be controlled."

In a July 2011 VA examination addendum for psychiatric evaluation, the VA examiner effectively found that the Veteran's tremor or shaking were not symptoms of PTSD, noting symptoms associated with PTSD and finding other issues should be determined by medical or neurology examination.  

The most probative medical evidence of record shows that the Veteran's claimed shaking/tremor is not of organic cause (as found by the April 2010 VA examiner, June 2011 VA examiner, and various VA neurologists).  Furthermore, the July 2011 VA examiner found that it was not a symptom of his PTSD.  The April 2010 VA examiner rather found it to be due to malingering if not psychological.  

To the extent that the Veteran may have shaking as a symptom of PTSD, the Board again notes that pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  The Veteran is already service-connected for PTSD.  As such, service connection for a separate disorder characterized by shaking is denied.

As to all the claims the VA examiners' respective opinions are considered probative, as they are uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  Gilbert, supra.  The Veteran's claims for service connection for an undiagnosed illness or disorders characterized by bilateral ankle pain, irritable bowel, fatigue, and shaking, as well as, restless leg syndrome are denied.  

IV. Service Connection Claim for Depression

The Veteran originally claimed that he has depression secondary to his service-connected atopic dermatitis.  (August 2008 statement).

No medical evidence of record directly addresses whether the Veteran has depression due to his atopic dermatitis.  However, in a July 2011 VA examination addendum, the VA examiner found that the Veteran's PTSD included sleep difficulties (insomnia), loss of energy (fatigue), and depressive symptoms.  As such, the VA examiner opined that those symptoms were of psychiatric origin.  Additionally, in an April 2011 VA psychiatric examination, the VA examiner noted that in December 2009, the Veteran had been diagnosed with PTSD and major depressive disorder, and at that time, his major depressive disorder was considered secondary to his PTSD.

As such, giving the Veteran the benefit of the doubt, the Board finds that his currently diagnosed depression developed secondary to his PTSD.  Service connection for depression, as secondary to PTSD, is granted.

V. Restoration of a 60 Percent Disability Rating for Atopic Dermatitis

The Veteran contends that his 60 percent disability rating for his service-connected atopic dermatitis should be restored.

By way of background, in an August 2000 rating decision the RO granted service connection for atopic dermatitis, with a noncompensable rating, effective June 8, 2000.  In an October 2004 rating decision, the RO granted a 10 percent disability rating, effective December 24, 2003.  In a January 2007 rating decision, the RO granted a 30 percent disability rating, effective December 24, 2003.  In a March 2008 decision, the Board continued the 30 percent disability rating.  In a November 2009 rating decision, the RO granted a 60 percent disability rating, effective January 29, 2009.  In an October 2011 rating decision, the RO reduced the rating to 60 percent, effective April 21, 2011.  

On appeal, the Veteran contends that the reduction of the disability rating was improper, as he had not been provided proper notice.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  

In the present case, there was a resulting reduction of compensation payment.  As such, a rating proposing the reduction and notification was necessary.  

The Veteran initially had a 70 percent combined disability rating on January 29, 2009.  However, following the October 2011 rating decision, with the 60 percent disability rating for atopic dermatitis he had a combined disability rating of 90 percent from January 7, 2008.  Subsequently, when reducing the 60 percent disability rating to 30 percent, his combined disability rating dropped to 80 percent from April 21, 2011.  As such, the due process requirements of 38 C.F.R. § 3.105(e) are necessary.


Therefore, although the Board finds that the RO's decision to reduce the Veteran's evaluation to 30 percent and even lower was supported by the medical evidence contained in the record at the time of the reduction (October 2011 rating decision), there was no due process compliance, and the rating must be restored to 60 percent.

The Board observes that as the criteria for a 60 percent disability rating is being restored, and is the maximum rating possible under the applicable diagnostic code, the claim for an disability rating in excess of 30 percent is moot.  

The Veteran's claim for restoration of the 60 percent rating previously assigned is granted.  


ORDER

Service connection for joint pain of the ankles, claimed as due to undiagnosed illness, is denied.

Service connection for fatigue, claimed as due to undiagnosed illness, is denied.

Service connection for irritable bowel, claimed as due to undiagnosed illness, is denied.

Service connection for restless leg syndrome, claimed as due to undiagnosed illness, is denied.

Service connection for a disorder characterized by shaking, claimed as due to undiagnosed illness, is denied.  

Service connection for depression, as secondary to PTSD, is granted.

Restoration of the 60 percent disability rating for atopic dermatitis is granted.  



REMAND

Regarding the increased rating claims, the last VA examinations were in April 2011 for PTSD, June 2011 for headaches, and July 2011 for the right ankle.  Current VA examinations are necessary to evaluate the current disability level.

Regarding the claim for service connection for muscle pain of the back and calves, as explained above, the Veteran does not have qualifying service for an undiagnosed illness (which was the basis of his service connection claim).  However, the record is unclear as to whether the Veteran has a diagnosed disability characterized by such muscle pain and if so if it is secondary to the service-connected ankles and pes planus or nonservice-connected disorders, including a congenital back condition, per the April 2010 and July 2011 VA examiners.  A VA medical opinion is necessary to address this matter.

The AOJ should obtain all unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should afford the Veteran an appropriate VA examination to determine the current nature and severity of his PTSD.  

All necessary special studies or tests including psychological testing and evaluation are to be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The entire claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

The examiner's findings should determine: 

a) What are the symptoms and deficiencies that result from the Veteran's service-connected PTSD? 

b) What is the level of the Veteran's occupational and social impairment? 

The examiner should set forth all examination findings, along with a complete explanation for any conclusions reached, in a printed report.

3.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected headaches.  The entire claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner should note the frequency, nature, and severity of ALL symptoms associated with the service-connected headaches, for the entire claims period from November 8, 2007 (if possible).  

In addition, the examiner should provide information concerning the functional impact of the Veteran service-connected headaches.  

The examiner should provide a complete rationale for any opinions provided.

The examiner should provide reasons for the opinion that include consideration of the Veteran's statements; the particulars of his medical history and relevant medical literature.

4.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right ankle disability.  The entire claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran service-connected right ankle disability.  

The examiner should provide a complete rationale for any opinions provided.  The examiner should provide reasons for the opinion that include consideration of the Veteran's statements; the particulars of his medical history and relevant medical literature.

5.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), refer the Veteran's entire claims to a medical professional of appropriate expertise.  If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the etiology of the claimed disorder characterized by muscle pain of the calves and back.  

The contents of the electronic claim files (in VBMS and Virtual VA), should be made available to the designated examiner for review.  If an examination is conducted, all tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

The examiner is asked to provide an opinion addressing the following questions:

a)  Does the Veteran currently have a disorder claimed as back and bilateral calf muscle pain?  If so, please note the diagnosed disorder(s).

b) It is at least as likely as not (50 percent or greater probability) that any claimed disorder was caused by, or results from service?

c) It is at least as likely as not (50 percent or greater probability) that any claimed disorder was caused or aggravated by a service-connected disability(ies) (to include right and left ankle disabilities and pes planus).  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a worsening of the nonservice-connected disability beyond that due to the natural disease process

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA examinations of record (April 2010 and July 2011).  

6.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


